

115 HR 1063 IH: Veteran Prescription Continuity Act
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1063IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. O'Rourke (for himself, Mr. Coffman, Mr. Jones, Mr. Peters, Miss Rice of New York, and Ms. Titus) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo ensure that an individual who is transitioning from receiving medical treatment furnished by the
			 Secretary of Defense to medical treatment furnished by the Secretary of
			 Veterans Affairs receives the pharmaceutical agents required for such
			 transition.
	
 1.Short titleThis Act may be cited as the Veteran Prescription Continuity Act. 2.Improvement to transition of care of veteransSection 715 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 1074g note) is amended—
 (1)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and (2)by inserting after subsection (b) the following new subsection (c):
				
					(c)Other pharmaceutical agents
 (1)Critical for transitionThe Secretary of Veterans Affairs shall furnish to an individual who is transitioning from receiving treatment furnished by the Secretary of Defense to treatment furnished by the Secretary of Veterans Affairs pursuant to chapter 17 of title 38, United States Code, any pharmaceutical agent not included in the joint uniform formulary if a health care provider of the Department of Defense determines that such pharmaceutical agent is critical for such transition.
 (2)DurationThe Secretary of Veterans Affairs shall furnish to an individual a pharmaceutical agent under paragraph (1) during the period—
 (A)beginning on the date on which the individual is enrolled in the health care system of the Department of Veterans Affairs established under section 1705 of title 38, United States Code; and
 (B)ending on the date on which a health care provider of the Department determines that the individual does not require such pharmaceutical agent..
			